DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 45-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/26/22.
Applicant's election with traverse of Group I: the alloy in the reply filed on 8/26/22 is acknowledged.  The traversal is on the ground(s) that the lowest amount of calcium in a metal alloy of the prior art equates to an amount more than what is permissible in the claimed alloy.  This is not found persuasive because after further review of prior art cited in Applicant’s IDS, the reference to Guo et al. (2013/0090741) discloses an alloy having the percentage of Li, Y and magnesium as claimed along with not including any Fe or Ca, see claims 1,2 of reference and note that the claim recites singularly a rare element, thus it would be free of others. Thus, claimed alloy is known and thus shows no unity of invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 24,25 are objected to because of the following informalities:  the recitation of “the longitudinal axis of the or each connector is….” is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11,32,40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "three helical turns" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 did not require a helical stent.
Regarding claims 32,40 it is not understood how one can have a connector at every point along the length of the stent because then what would it be connecting? What defines a “point” is critical such that one understands where these “points” are along the stent. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6,11,12,16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Guo et al. (2013/0090741) or, in the alternative, under 35 U.S.C. 103 as obvious over Guo et al.
 Guo et al. disclose (paragraph 11) an alloy which can include 3.2 to 4.8% by weight lithium, 0.5 to 2.0% by weight yttrium; and the balance magnesium, wherein said alloy has an Fe (paragraphs 4,5 and table III) and Ca (no mention of any present), content of 150ppm or less and is substantially free of all other rare earth metals beyond trace levels (Guo states rare earth element is selected from….or in other words uses only one in the alloy).  However in the alternative, Guo et al. did not explicitly state all alloys of Mg possible such that one consists essentially of  3.2 to 4.8% by weight lithium, 0.5 to 2.0% by weight yttrium; and the balance being high purity magnesium, wherein said alloy has an Fe and Ca content of 150ppm or less and is substantially free of all other rare earth metals beyond trace levels. It is noted that Guo did disclose that the other elements or metals present in a magnesium alloy can be excluded as 0% was within the scope of the alloy described, paragraph 11. Thus, it would have been obvious to one of ordinary skill in the art to provide the alloy of Guo et al. to consist essentially of 3.2 to 4.8% by weight lithium, 0.5 to 2.0% by weight yttrium; and the balance being high purity magnesium, wherein said alloy has an Fe and Ca content of 150ppm or less and is substantially free of all other rare earth metals beyond trace levels since finding the optimal percentages and combinations of metals and/or elements included within the alloy only involves routine skill in the art and routine experimentation and Guo understood finding optimal corrosion resistance, paragraphs 41,79. Regarding claim 2, Guo et al. disclose the alloy can be used for a wire, paragraph 34. With respect to claims 3-5, Guo et al. disclose (paragraph 34) that the wire can be used to form an implantable medical device such as a stent. Regarding claims 6,11 Fig. 1 shows a stent shaped of wire formed into a repeating waveform having alternate crowns and troughs and has at least three turns of waveform. With respect to claim 12, it can be seen (Fig. 1) that the crowns of the waveforms are aligned along the axis. Regarding claim 16, it can be seen (Fig. 1) that the repeating waveform consists of repeats of a unit waveform, each unit waveform having a first crown segment connected by a first leg to a trough which is connected to a second leg, the second leg being connected to a second crown segment and wherein the second crown segment connects to the first crown segment of the adjacent unit waveform to form a crown, and wherein the first leg is the same length as the second leg (Guo fails to disclose different lengths, thus they must be the same).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (2013/0090741) in view of Appling et al. (EP 136551).  Guo et al. is explained supra. However, Guo et al. did not explicitly state the repeating waveform is helically wound to form a tubular structure.  Appling et al. teach a single wire is used for a stent, paragraph 23. Appling et al. further teach (paragraph 25) an alloy is used for the material and show (Fig. 1) it can be helically wound with a repeating waveform. It would have been obvious to one of ordinary skill in the art to alternatively design a repeating waveform helical stent as taught by Appling et al. with the wire of Guo et al. such that it provides a flexible design for use in tortuous lumens, see abstract of Appling. 
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (2013/0090741) in view of Fontaine et al. (EP 565251).  Guo et al. is explained supra. However, Guo et al. did not explicitly state the waveform height is within the range of 0.5mm to 20mm.  Fontaine et al. teach a stent with helical waveform having dimensions within the claimed range, col. 5, lines 28-30. It would have been obvious to one of ordinary skill in the art to select a height for the waveform to be within the range of 0.5-20mm in a helical stent as taught by Fontaine et al. with the stent of Guo et al. such that it provides the suitable diameter for the vessel in which it is placed therein. 
Claim(s) 13,14 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (2013/0090741) in view of Corso et al. (EP 910998).  Guo et al. is explained supra. However, Guo et al. did not explicitly state the crowns of the repeating waveform are aligned in an anti-clockwise helix or aligned in a clockwise helix relative to the longitudinal axis of the stent scaffold.  Corso et al. teach a stent with helical waveform can have crowns of repeating waveforms aligned in an anti-clockwise helix or in a clockwise helix along a longitudinal axis of a stent, paragraph 31. It would have been obvious to one of ordinary skill in the art to select an arrangement for the crowns of the repeating waveform to be aligned in a helical stent either anticlockwise or clockwise as taught by Corso et al. with the stent of Guo et al. such that it provides the suitable bendability for the vessel in which it is placed therein. 
	Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (2013/0090741) in view of Bakczewitz et al. (WO 2015/007435).  Guo et al. is explained supra. However, Guo et al. did not explicitly state the repeating waveform consists of repeats of a unit waveform, each unit waveform having a first crown segment connected by a first leg to a trough which is connected to a second leg, the second leg being connected to a second crown segment and wherein the second crown segment connects to the first crown segment of the adjacent unit waveform to form a
crown, and wherein the first leg have a different length to the second leg.  Bakczewitz et al. teach (Fig. 1) a stent with repeating waveform consists of repeats of a unit waveform, each unit waveform having a first crown segment connected by a first leg to a trough which is connected to a second leg, the second leg being connected to a second crown segment and wherein the second crown segment connects to the first crown segment of the adjacent unit waveform to form a crown, and wherein the first leg have a different length to the second leg. It would have been obvious to one of ordinary skill in the art to repeating waveform consists of repeats of a unit waveform, each unit
waveform having a first crown segment connected by a first leg to a trough which is connected to a second leg, the second leg being connected to a second crown segment and wherein the second crown segment connects to the first crown segment of the adjacent unit waveform to form a crown, and wherein the first leg have a different length to the second leg for the stent as taught by Bakczewitz et al. with the stent of Guo et al. such that it provides the suitable length for the vessel in which it is placed therein and allows for easy deflection due to the differences in length during bending, page 12. 
Claim(s) 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (2013/0090741) in view of Cottone et al. (2012/0172970). Guo et al. is explained supra. However, Guo et al. did not explicitly state the stent is at least partially coated with a layer of bioresorbable aliphatic polyester polymer. Cottone et al. teach a coating on the stent, paragraph 36 and further teach (paragraph 43) that the polymer coating can be a bioresorbable polyester. It would have been obvious to one of ordinary skill in the art to use a polyester coating on the stent as taught by Cottone et al. with the stent of Guo et al. such that it provides a degradable coating for release of pharmaceuticals, see paragraph 42 of Cottone. Regarding claim 18, Cottone teaches (paragraph 98) the ends are coated with the polyester polymer. With respect to claim 19, Cottone et al. teach (paragraph 89) that the stent scaffold is substantially coated with the layer of bioresorbable aliphatic polyester polymer. Regarding claim 20, Cottone et al. teach (paragraph 126) the layer of polymer is a conformal layer of aliphatic polyester polymer having a thickness of 20 microns or less. 
Claim(s) 21,24,26,27,29,32-34,36,37,40 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (2013/0090741) in view of Igaki (WO 2009/157164).  Guo et al. is explained supra. However, Guo et al. did not explicitly state the stent scaffold has bioresorbable polymer connector which links at least two turns of the stent scaffold.  Igaki teaches (Fig. 3) a stent with bioresorbable polymer connectors 11A that are between two turns 7a and longitudinally connector wire portions. It would have been obvious to one of ordinary skill in the art to biodegradable connectors of polymer in a stent as taught by Igaki with the stent of Guo et al. such that it provides future adjustability of the stent in the lumen over time as degradation occurs of the links. Regarding claim 24 as best understood, the connectors are aligned with the longitudinal axis of the stent. With respect to claims 26,27 it can be seen (Fig. 3) that Igaki teaches to provide a set of connectors with the longitudinal axis of each connector aligned with the longitudinal axis of each other connector with the set and the stent axis and each connector has a length which is less than that of the stent scaffold. Regarding claim 29, since the connectors of Igaki are coaxial with the stent scaffold, they are defining a first set that has the same helical angle as the longitudinal axis of each other connector within the first set and each connector are of a length less than the stent scaffold. With respect to claims 32,40 since the connectors taught by Igaki are along the length it can be construed they are at “every point” along the stent’s length. Regarding claims 33, 34, the examiner takes official notice that the connectors of Igaki are bonded to the stent scaffold as this is well known and a common practice in the art of securing materials together when they are assembled as separate parts. Further the figures of Igaki suggest that the connectors are clearly within the range of 100-500% of the diameter of the wire such that they can envelope the wires. With respect to claim 37, Igaki discloses the polymer connector is a polyester, see abstract. 
Claim(s) 25,28 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (2013/0090741) in view of Igaki (WO 2009/157164) as applied to claim 21 above, and further in view of Camrud et al. (6485510) Guo et al. in view of Igaki is explained as before. However, Guo et al. as modified with Igaki did not explicitly disclose the connector is angularly offset from the longitudinal axis of the stent. Camrud et al. teach (Fig. 12) that a stent has degradable connectors which are arranged angularly relative to the longitudinal axis. It would have been obvious to one of ordinary skill in the art to use angularly offset connectors as taught by Camrud et al. with the stent of Guo et al. as modified by Igaki such that it reduces stress when bending by being offset. Regarding claim 28, per the modification with Igaki, there are a plurality or a first set, but not angularly offset. Camrud teaches angled connectors as mentioned above for claim 25, thus the longitudinal axes of the connectors of the first set would be angularly offset from the longitudinal axis of the stent scaffold. 
Claim(s) 38,39,43 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (2013/0090741) in view of Igaki (WO 2009/157164) as applied to claims 36,21 above, and further in view of Cottone et al. (2012/0172970) Guo et al. in view of Igaki is explained as before. However, Guo et al. as modified with Igaki did not explicitly disclose the connector is an aliphatic polyester, such as PLGA. Cottone et al. teach (paragraph 50) that the connector is PLGA. It would have been obvious to one of ordinary skill in the art to alternatively use another bioresorbable polyester polymer for the connector and use PLGA as taught by Cottone et al. with the stent of Guo et al. as modified by Igaki such that the appropriate resorption rate is provided and aids in sufficient stability for the proper time. Regarding claim 43, Guo as modified by Igaki did not disclose a coating with a bioactive drug. Cottone teaches (paragraph 113) the use of coatings on stents to deliver bioactive drugs. It would have been obvious to one of ordinary skill in the art to use a coating on the stent as taught by Cottone et al. with the stent of Guo et al. modified with Igaki such that it provides a degradable coating for release of pharmaceuticals, see paragraph 42 of Cottone.

Allowable Subject Matter
Claims 8,10,22,23,30,31,35,41,42,44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799